ON REMAND FROM SUPREME COURT
PER CURIAM.
In Herndon v. State, 591 So.2d 205 (Fla. 4th DCA 1991), we reversed appellant’s convictions for trafficking and conspiracy to traffic in cocaine. The supreme court, in State v. Herndon, 593 So.2d 184 (Fla.1991), quashed this court’s opinion and remanded the appeal for further consideration in light of its opinion in State v. Hunter, 586 So.2d 319 (Fla.1991).
Here, the record reflects that appellant was not the target of the police undercover activity using a confidential informant. Rather, as initially recognized by the trial court, the appellant was the partner of the codefendant target, and had no independent entrapment defense.
Therefore, upon reconsideration following the remand, the appellant’s conviction and sentence are affirmed. Hunter, 586 So.2d at 321-322.
ANSTEAD, DELL and STONE, JJ., concur.